                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007


                                                       December 13, 2019


BY ECF

Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
500 Pearl Street                                                                       12/14/2019
New York, New York 10007

                               Re: Sean Janes v. Commissioner of Social Security
                                   18 Civ. 5054 (GBD) (SDA)

Dear Judge Aaron:

        We write in response to plaintiff’s letter of today’s date [ECF # 26], requesting that the
Court extend nunc pro tunc the time for plaintiff to file a motion for attorney’s fees under the
Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”), beyond the statute of limitations for
filing such a motion.

        Under the statute, any motion for EAJA fees was due to be filed by October 30, 2019.
See 28 U.S.C. § 2412(d)(1)(B). On that date, at 10:17 pm, plaintiff filed a notice of motion for
fees and a declaration from another case that did not relate to plaintiff’s motion. See ECF # 22,
23. The filed papers did not contain the essential elements of an EAJA petition, as required by
statute: (1) a showing that plaintiff was a prevailing party, (2) a showing that the applicant was
eligible to receive an award, or (3) the amount sought, including an itemized statement of the
actual time expended and the hourly rate. See 28 U.S.C. § 2412(d)(1)(B); Scarborough v.
Principi, 541 U.S. 401, 408 (2004) (upholding requirements).

        In order to extend the statute of limitations for filing an EAJA petition, plaintiff is
required to demonstrate that he is entitled to equitable tolling of the statute. See, e.g., Charles v.
Colvin, 13-CV-3432, 2015 WL 403239, at *1 (E.D.N.Y. Jan. 29, 2015) (“courts in the Second
Circuit routinely apply the doctrine of equitable tolling [in determining whether to grant an
extension of the statute of limitations to file] EAJA fee petitions”). A litigant seeking to apply
the doctrine of equitable tolling bears the burden of establishing two elements: (1) that he was
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way.
AQC ex. rel. Castillo v. United States, 656 F.3d 135, 144 (2d Cir. 2011) (citing Pace v.
DiGuglielmo, 544 U.S. 408, 418 2005)). Courts in this Circuit have denied requests to toll the
       Case 1:18-cv-05054-GBD-SDA Document 27 Filed 12/13/19 Page 2 of 2
                                                                                              Page 2


statute of limitations in Social Security EAJA cases similar to this one. Tamburri v. Barnhart,
16-CV-5784, 2018 WL 1175141, at *2 (E.D.N.Y. Mar. 5, 2018) (denying fees where petition
filed 50 minutes late due to computer problem); Geertgens v. Colvin, 13 Civ. 5133 (JCF), 2016
WL 1070845, at *2 (S.D.N.Y. Mar. 15, 2016) (denying fees where attorney offered no excuse for
delinquency); Charles v. Colvin, 2015 WL 403239, at *1 (press of business and procedural
oversight not basis for equitable tolling).

        We therefore respectfully oppose plaintiff’s request that the Court toll the statute of
limitations for plaintiff’s EAJA petition. Under the circumstances of this case, rather than ruling
on plaintiff’s letter request, it appears appropriate to allow the parties to fully brief this matter,
with plaintiff filing a memorandum of law in support of his fee petition as contemplated by the
Court’s October 31, 2019 order, and the defendant filing a brief in opposition, raising any
defenses it chooses to raise.

        We appreciate the Court’s consideration of this matter.

                                               Respectfully,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                       By:             s/ Susan D. Baird
                                               SUSAN D. BAIRD
                                               Assistant United States Attorney
                                               tel. (212) 637-2713
                                               Susan.Baird@usdoj.gov

cc: Christopher J. Bowes, Esq.


ENDORSEMENT: The Court will defer ruling on Plaintiff's Letter Motion (ECF No. 26) until after the
motion for EAJA fees (ECF No. 22) is fully briefed. As previously ordered, Plaintiff shall file a supporting
memorandum of law regarding his motion for EAJA fees no later than Monday, December 30, 2019.
Defendant shall file opposition papers no later than Friday, January 17, 2020. Any reply papers shall be filed
by January 24, 2020.
SO ORDERED.
Dated: 12/14/2019
